PER CURIAM:
B. Macon appeals the magistrate judge’s order granting DuPont’s motion for summary judgment and dismissing his employ*126ment discrimination complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Macon v. DuPont, No. 3:10-cv-00260-MHL, 2011 WL 4925083 (E.D.Va. Oct. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to 28 U.S.C. § 636(c) (2006), the parties consented to have the case heard by a magistrate judge.